Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasakellariou et al (US 2013/0294366)(hereinafter Papasakellariou).
 	Regarding claim 1, Papasakellariou discloses a method for transmitting a channel, comprising: 
dividing a resource for transmitting a control channel into N resource blocks (see Papasakellariou, Fig. 5, p. [0024-0025], e.g., a fourth subframe symbol, the enhanced control channels (eCCH) being transmitted in four PRBs per subframe 520, 530, 540, and 550); and   
sending, on a first resource block among the N resource blocks, a downlink control channel to a terminal device by using a beam corresponding to the first resource block, the N being a positive integer (see Papasakellariou, Fig. 5, p. [0026], e.g., DL eCCH transmitted on a single PRB with beamforming).  
	Regarding claim 6, Papasakellariou discloses the method as claimed in claim 1, wherein a scrambling code of the downlink control channel and/or a Demodulation Reference Signal (DMRS) sequence are/is generated based on at least one of the following identifiers: an identifier of the first resource block, a beam identifier corresponding to the first resource block and an 
 	Regarding claim 7, Papasakellariou discloses the method as claimed in claim 1, wherein the downlink control channel is transmitted by adopting at least one of the following manners: Space Frequency Block Code (SFBC), SFBC + Frequency Switch Transmit Diversity (SFTD), precoding and beamforming (see Papasakellariou, p. [0026], e.g., The transmission of an eCCH to a UE may be in a single PRB, if a TP has accurate CSI for the UE and can perform Frequency Domain Scheduling (FDS) or beam-forming for the eCCH transmission, and p. [0036], e.g., a transmission point transmits RSs and PDCCHs in a first set of PRBs and RSs and PDCCHs in a second set of PRBs, wherein, a RS from a given antenna port in the first set of PRBs has a same precoding in at least two TTIs, and a RS from a given antenna port in the second set of PRBs has a different precoding in at least two TTIs).  
 	Regarding claim 8, Papasakellariou discloses a method for transmitting a channel, comprising: 
 	determining, according to a beam received by a terminal device, a first resource block corresponding to the beam (see Papasakellariou, Fig. 5, p. [0024-0025], e.g., a fourth subframe symbol, the enhanced control channels (eCCH) being transmitted in four PRBs per subframe 520, 530, 540, and 550); and 
receiving, on the first resource block, a downlink control channel sent by a network device (see Papasakellariou, Fig. 5, p. [0026], e.g., DL eCCH transmitted on a single PRB with beamforming).  

 	dividing a resource for transmitting a control channel into N resource blocks (see Papasakellariou, Fig. 5, p. [0024-0025], e.g., a fourth subframe symbol, the enhanced control channels (eCCH) being transmitted in four PRBs per subframe 520, 530, 540, and 550); and sending on a first resource block among the N resource blocks, a downlink control channel to a terminal device by using a beam corresponding to the first resource block, the N being a positive integer (see Papasakellariou, Fig. 5, p. [0026], e.g., DL eCCH transmitted on a single PRB with beamforming).   [AltContent: rect]  	Regarding claim 16 Papasakellariou discloses the network device as claimed in claim 11, wherein a scrambling code of the downlink control channel and/or a Demodulation Reference Signal (DMRS) sequence are/is generated based on at least one of the following identifiers: an identifier of the first resource block, a beam identifier corresponding to the first resource block and an identifier of a cell where the terminal device is located, the DMRS sequence being configured for demodulating the downlink control channel (see Papasakellariou, p. [0012], e.g., A DCI format with a CRC scrambled by a C-RNTI or a SPS-RNTI will be referred to as providing UE-specific control information).  
 	Regarding claim 17, Papasakellariou discloses the network device as claimed in claim 11, wherein the downlink control channel is transmitted by adopting at least one of the following manners: Space Frequency Block Code (SFBC), SFBC + Frequency Switch Transmit Diversity 
 	Regarding claim 18, Papasakellariou discloses a terminal device for transmitting a channel, comprising:  at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instructions thereon, which when the at least one computer executable instructions is executed by the at least one processor, cause the at least one processor to carry out following actions: 
 	determining, according to a beam received by a terminal device, a first resource block corresponding to the beam (see Papasakellariou, Fig. 5, p. [0024-0025], e.g., a fourth subframe symbol, the enhanced control channels (eCCH) being transmitted in four PRBs per subframe 520, 530, 540, and 550); and 
 	receiving, on the first resource block, a downlink control channel sent by a network device (see Papasakellariou, Fig. 5, p. [0026], e.g., DL eCCH transmitted on a single PRB with beamforming).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-5, 9, 10, 12-14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Xiong et al (US 2018/0309495)(hereinafter Xiong).
 	Regarding claim 2, Papasakellariou does not expressly disclose the method as claimed in claim 1, before sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block, further comprising: determining at least one beam adopted to send the downlink control channel; and determining, according to an identifier of each beam in the at least one beam, a resource block corresponding to the each beam, the resource block comprising the first resource block. 
 	Xiong disclose the above recited limitations.  (see Xiong, p.[0086], e.g., detect beamforming reference signals (BRSs) corresponding to the first Tx beam and the second Tx beam, based on identification of physical cell ID information and timing information received in the first PSS, the second PSS, the first SSS, and the second SSS, to select the one of the first Tx beam and the second Tx beam that was received with the highest power; and report a beam identifier corresponding to a Tx beam that was received with highest power).
 	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Xiong’s teachings into Papasakellariou.  The suggestion/motivation would have been to provide more effective beamforming and acquisition technique in order to increasing need to utilize new frequency bands in mobile communication systems as suggested by Xiong. 
 	Regarding claim 3, the combined teachings of Papasakellariou and Xiong disclose the method as claimed in claim 1, before sending, on the first resource block among the N resource 
 	Regarding claim 4, the combined teachings of Papasakellariou and Xiong disclose the method as claimed in claim 1, wherein dividing the resource for transmitting the control channel into the N resource blocks comprises: dividing the resource for transmitting the control channel into the N resource blocks according to at least one of: a number of beams in a cell (see Xiong, p. 
  	Regarding claim 5, the combined teachings of Papasakellariou and Xiong disclose the method as claimed in claim 1, further comprising: sending a high-level signal to the terminal device, the high-level signal being configured for notifying the terminal device of receiving the downlink control channel on the first resource block, and/or being configured for notifying the terminal device of a corresponding relationship between the N resource blocks and beam identifiers. 
 	Xiong disclose the above recited limitations (see Xiong, p.[0086], e.g., detect beamforming reference signals (BRSs) corresponding to the first Tx beam and the second Tx beam, based on identification of physical cell ID information and timing information received in the first PSS, the second PSS, the first SSS, and the second SSS, to select the one of the first Tx beam and the second Tx beam that was received with the highest power; and report a beam identifier corresponding to a Tx beam that was received with highest power).
 	Regarding claim 9, the combined teachings of Papasakellariou and Xiong disclose the method as claimed in claim 8, wherein determining, according to the beam received by the terminal device, the first resource block corresponding to the beam comprises: determining, according to a public beam identifier, the first resource block corresponding to received multiple beams, the public beam identifier being generated based on an identifier of each beam in the multiple beams or being configured for the multiple beams by the network device (see Xiong, 
 	Regarding claim 10, the combined teachings of Papasakellariou and Xiong disclose the method as claimed in claim 8, wherein determining, according to the beam received by the terminal device, the first resource block corresponding to the beam comprises: determining the first resource block according to the beam received by the terminal device as well as a pre-stored corresponding relationship between a resource block and a beam identifier (see Xiong, p.[0086], e.g., detect beamforming reference signals (BRSs) corresponding to the first Tx beam and the second Tx beam, based on identification of physical cell ID information and timing information received in the first PSS, the second PSS, the first SSS, and the second SSS, to select the one of the first Tx beam and the second Tx beam that was received with the highest power; and report a beam identifier corresponding to a Tx beam that was received with highest power).
 	Regarding claim 12, the combined teachings of Papasakellariou and Xiong disclose the network device as claimed in claim 11, before sending, on the first resource block among the N 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Xiong’s teachings into Papasakellariou.  The suggestion/motivation would have been to provide more effective beamforming and acquisition technique in order to increasing need to utilize new frequency bands in mobile communication systems as suggested by Xiong.
 	Regarding claim 14, the combined teachings of Papasakellariou and Xiong disclose the network device as claimed in claim 11, comprising before sending, on the first resource block among the N resource blocks, the downlink control channel to the terminal device by using the beam corresponding to the first resource block, further comprising: determining multiple beams adopted to send the downlink control channel (see Xiong, p.[0068], and [0086], e.g., detect beamforming reference signals (BRSs) corresponding to the first Tx beam and the second Tx beam, based on identification of physical cell ID information and timing information received in the first PSS, the second PSS, the first SSS, and the second SSS); and determining, according to 
	Regarding claim 14, the combined teachings of Papasakellariou and Xiong disclose the network device as claimed in claim 11, wherein dividing the resource for transmitting the control channel into the N resource blocks comprises: dividing the resource for transmitting the control channel into the N resource blocks according to at least one of: a number of beams in a cell (see Xiong, p. [0087], e.g., the beam identifier comprised of a resource used for transmission of the BRS with the highest power, and at least one of a BRS identifier of the BRS received with the highest power and physical cell ID information), a load capacity in each beam, a number of terminal devices under a coverage of each beam, a transmission rate of a network device, a downlink data volume and control channel transmission quality.  

 	Regarding claim 19, the combined teachings of Papasakellariou and Xiong disclose the terminal device as claimed in claim 18, wherein determining, according to the beam received by the terminal device, the first resource block corresponding to the beam comprises: 
determining, according to a public beam identifier, the first resource block corresponding to received multiple beams, the public beam identifier being generated based on an identifier of each beam in the multiple beams or being configured for the multiple beams by the network device (see Xiong, p.[0086], e.g., detect beamforming reference signals (BRSs) corresponding to the first Tx beam and the second Tx beam, based on identification of physical cell ID information and timing information received in the first PSS, the second PSS, the first SSS, and the second SSS, to select the one of the first Tx beam and the second Tx beam that was received with the highest power; and report a beam identifier corresponding to a Tx beam that was received with highest power); and receiving, on the first resource block, the downlink control 
	Regarding claim 20, the combined teachings of Papasakellariou and Xiong disclose the terminal device as claimed in claim 18, wherein determining, according to the beam received by the terminal device, the first resource block corresponding to the beam comprises: determining the first resource block according to the beam received by the terminal device as well as a pre-stored corresponding relationship between a resource block and a beam identifier.  
  	Xiong disclose the above recited limitations (see Xiong, p.[0086], e.g., detect beamforming reference signals (BRSs) corresponding to the first Tx beam and the second Tx beam, based on identification of physical cell ID information and timing information received in the first PSS, the second PSS, the first SSS, and the second SSS, to select the one of the first Tx beam and the second Tx beam that was received with the highest power; and report a beam identifier corresponding to a Tx beam that was received with highest power).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477